Citation Nr: 0633175	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  The veteran testified 
before the Board in May 2006.

At the May 2006 hearing, the veteran raised several 
additional issues (service connection for erectile 
dysfunction and a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for ulcers based on VA treatment).  It 
is not clear if the veteran subsequently filed a formal claim 
as to these matters.  Since these matters have not yet been 
adjudicated, the Board refers them to the RO for its 
consideration in the first instance, as appropriate.


FINDINGS OF FACT

The veteran's lumbar spine disability is manifested by 
intervertebral disc syndrome and marked degenerative joint 
disease, but no more than moderate limitation motion that is 
as little as 65 degrees of flexion with pain and anecdotal 
evidence of possibly prescribed bed rest once per year for a 
period of no more than 21 days.


CONCLUSION OF LAW

The criteria for an increased rating for the lumbar spine 
disability (intervertebral disc disease of the lumbar spine 
with lumbosacral strain and degenerative joint disease) (now 
rated 20 percent disabling) are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 
5293, 5295 (2001); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DCs 
5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board addresses if VA satisfied its duties to 
notify and assist the claimant.

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in January 2004; a rating decision 
in March 2004; and a statement of the case in September  
2004.  These documents discussed specific evidence, the 
applicable legal requirements, the responsibilities for 
obtaining particular evidence, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
the notice sent prior to the RO's initial adjudication in 
March 2004, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  The RO effectively complied with all 
of the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a June 2005 supplemental 
statement of the case).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied 
its duty to notify the appellant.  

VA has also obtained all relevant, identified, and available 
evidence, including examinations and relevant medical 
records, and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to 
additional, unobtained, relevant, and available evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits.

The veteran seeks an increase in the 20 percent rating 
assigned for his service-connected lumbar spine disability 
(intervertebral disc disease of the lumbar spine with 
lumbosacral strain and degenerative joint disease).  He 
states that he has been completely disabled since June 2003 
and that he requires physical therapy, pain medications, a 
TENS unit, and prosthetic equipment to manage low back 
problems. He also testified that he was prescribed bed rest 
for more than six weeks annually.

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2006).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  If entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The veteran formally filed a claim for an increased rating in 
October 2003.  However, the veteran contends that VA medical 
records from June 2003 constituted an informal claim.  
Although the Board does not see any treatment for the 
service-connected lumbar spine disability from June 2003, 
there are treatment records from July 2003 that reflect the 
veteran's complaints of worsening low back problems and the 
need for an MRI.  Therefore, an informal claim for an 
increased rating arose from the July 2003 VA treatments and 
examinations.  See 38 C.F.R. § 3.157 (2006).

During the pendency of the claim, the regulations for rating 
disabilities of the spine were revised twice: effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  For periods before the effective date of a 
regulatory change, the Board can apply only the prior 
regulation to rate a disability.  See VAOPGCPREC 3-00 (Apr. 
10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Before September 26, 2003, a 20 percent rating was warranted 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating was warranted for severe limitation of 
motion.  There is no higher rating under this diagnostic 
code.  38 C.F.R. § 4.71a, DC 5292 (2001).

Before September 26, 2003, a 20 percent rating was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  There is no higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5295 (2001).

Before September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain and 5243 
(intervertebral disc syndrome).  The code for degenerative 
arthritis of the spine (DC 5242) refers to DC 5003, which 
governs degenerative arthritis in general.  The code for 
intervertebral disc syndrome (DC 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2006).

The September 2003 regulatory revisions set forth a formula 
for spinal diseases and injuries, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new formula, a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or combined thoracolumbar spine range of motion not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal combined thoracolumbar range of motion is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

For VA purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2006).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
Diagnostic codes predicated on limitation of motion do not 
bar consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

The veteran states that he has pain about every day in his 
lower back that affects his ability to work (by requiring 
that he take time off from work), his sleep, and his marital 
relationships.  He also states that the low back pain affects 
his lower extremities.  (The Board notes that the RO denied 
service connection for loss of use of both lower extremities 
in an August 2005 decision.  While that decision denied 
service connection for loss of use of the lower extremities, 
it does not necessarily affect the veteran's contention that 
his low back pain produces radiation and numbness into his 
lower extremities.  These symptoms are being addressed in 
today's decision on the claim for an increased rating for the 
service-connected lumbar spine disability.)  

The veteran's VA medical records reflect treatment from mid-
2003 into 2005 for various problems, primarily diabetes 
mellitus.  However, he was also treated for complaints of 
worsening low back pain.  

An August 2003 MRI showed multi-level degenerative changes 
with some foraminal narrowing and slight spinal canal 
stenosis.  

On physical therapy in November 2003, the veteran described 
the back pain as debilitating and as greatly affecting the 
quality of his life.  In December 2003, the veteran reported 
pain that was 7 or 8 out of 10.  He was fitted for 
lumbosacral support, which the veteran said provided minimal 
relief.  Another progress note described the pain as moderate 
and as coming and going with medication.  Another December 
2003 VA progress note indicates that the veteran admitted 
having sustained a lifting injury in the 1990s that produced 
low back pain and left lower extremity sciatica pain.  
Apparently, surgery had corrected the sciatic pain, but he 
continued to have ongoing, more constant chronic low back 
pain.  The pain was occasionally sharp and stabbing, with 
intermittent left anterior thigh shooting pain.  On 
examination, he had full range of motion of the lumbar spine 
and moderate tenderness of L4-S1 in the midline and 
paraspinal areas.  The assessment was chronic bilateral back 
pain with intermittent left lower extremity pain secondary to 
failed back, with residual facet degenerative joint disease, 
degenerative disc disease, spondylolisthesis, and 
neuroforaminal and spinal canal stenosis.  

In January 2004, the veteran reported that he had been 
getting better with use of a TENS unit, but that he had been 
worsening in the last three days.  He was not working; he was 
described as a volunteer as a music director in a church.  
Pain was 2 or 3 out of 10, with medications.  Walking and 
standing aggravated the condition.  There was moderate loss 
of flexion and of extension.  Also, his bending, sitting, 
standing, walking, and lying were fair, while his lifting was 
poor.  

Also, on VA examination in January 2004, the veteran reported 
constant low back pain that occasionally traveled to his 
legs.  The pain was crushing and sharp, and was 10 out of 10.  
Pain was elicited by physical activity, and relieved by rest 
and medication.  The veteran reported that at the time of the 
pain, he could function with medication.  Sometimes, the back 
pain was disabling before receding.  He stated that a VA 
doctor had recommended bed rest as often as once per year for 
a period lasting 21 days.  The veteran also reported having 
lost two weeks of work every year for the past five years.  
The examiner noted that the veteran was now semi-retired and 
was not currently employed.  Objectively, his posture was 
normal, but his gait was abnormal in that he leaned forward.  
There was no complaint of radiating pain on movement of the 
thoracolumbar spine.  Lumbar flexion was 65 degrees, with 
pain at 65 degrees.  Extension was 0 degrees with pain at 0 
degrees.  Right lateral flexion was 15 degrees with pain at 
15 degrees.  Left lateral flexion was 10 degrees with pain at 
that point.  Right and left rotation were each 20 degrees 
with pain at that point.  Pain, fatigue, weakness, and lack 
of endurance produced additional limitation of motion.  There 
was no spinal ankylosis.  Here were signs of intervertebral 
disc syndrome at the lumbar spine, which caused erectile 
dysfunction, but not any bowel or bladder dysfunction.  X-
rays showed degenerative arthritis, joint narrowing, and 
marked narrowing of several intervertebral disc spaces and 
other disc spurs, as well as osteophyte formation and mild 
dextroscoliosis.  Diagnosis was marked degenerative joint 
disease of the lumbar spine.  In an addendum, the examiner 
also diagnosed permanent nerve root impairments at various 
levels (L3-4, L5-S1, S1-2).  

In February 2004, he stated that he had had no neurologic 
symptoms and that pain was sudden in onset.  Bending and even 
lifting light objects aggravated the back.  He stated that he 
"feels like he's getting better" with physical therapy.  On 
examination, he had an antalgic gait and difficulty getting 
up.  He had tenderness in the L5-S1 area and decreased lumbar 
lordosis.  Range of motion of his trunk was described as 
moderately reduced.  There was pain on extension, but not on 
flexion, side bending, or rotation.  There was no muscle 
atrophy.  X-rays showed multi-level spondylosis.  The 
assessments were lumbar radiculopathy and low back pain.

The veteran also underwent a VA examination in June 2005 that 
diagnosed no loss of use of the lower extremities.  However, 
otherwise, the examination did not provide any useful data on 
the service-connected lumbar spine disability.  Since this 
particular examination involved the veteran's lower 
extremities and the issue of loss of use of those 
extremities, which is not on appeal, a supplemental statement 
of the case is not necessary.  Cf. 38 C.F.R. § 19.37 (2006).  
Moreover, the veteran's representative has not suggested a 
remand for issuance of a supplemental statement of the case 
to encompass the June 2005 examination.  Since the Board does 
not rely on that examination in today's decision, even if a 
supplemental statement of the case were technically required, 
there has been no prejudice to the veteran.

This evidence demonstrates that the veteran's service-
connected lumbar spine disability, which included 
degenerative joint disease and intervertebral disc syndrome, 
produces range of motion that is anywhere from full to 65 
degrees of flexion, even when pain on motion is factored.  
Although the disease process affecting the lumbar spine has 
been called marked on the 2004 VA examination, none of the 
measured ranges of motion qualify for an increased rating 
under the diagnostic criteria for limitation of motion.  
Indeed, the motion was only moderately reduced according to a 
February 2004 VA evaluation.  The limitation is not 
"severe," less than 30 degrees, or with ankylosis.  
38 C.F.R. § 4.71a, DC 5292 (2001); 38 C.F.R. § 4.71a, DC 
5237, 5243 (2006).

Also, he does not have "severe" lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295 (2001).

The Board also finds that the associated intervertebral disc 
syndrome does not warrant an increase in the currently 
assigned 20 percent rating.  The veteran has testified that 
he has been prescribed bed rest by a VA doctor, even though 
that prescription is not in any identified medical records.  
Indeed, while there are numerous treatment records describing 
physical therapy, pain medications, and use of a TENS unit 
and lumbar support, the only reference to prescribed bed rest 
in the available medical records is from the veteran himself.  
Nevertheless, the veteran reported to the examiner in January 
2004 that the prescribed bed rest was once per year for a 
period of 21 days.  Even with the anecdotal evidence of 
prescribed bed rest, this does not constitute severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief or incapacitating episodes lasting a 
total of at least four weeks but less than six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5293 (2001);  38 C.F.R. § 
4.71a, DC 5243, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  

The veteran's representative refers to the addendum to the 
January 2004 examination as support for an increased rating, 
but this addendum only confirms the existence of 
intervertebral disc syndrome, not the degree of its severity 
as measured under the appropriate diagnostic criteria.  

The Board is mindful of the veteran's testimony.  However, 
the available treatment records are sufficient on this issue, 
and the January 2004 VA examination post-dates the veteran's 
first reports in 2003 of worsening low back pain.  Indeed, 
despite the veteran's testimony about having to rest in bed 
for at least six weeks per year, none of the medical records 
from the relevant timeframe reflect any prescription for bed 
rest or even any reported bed rest.  Also, in a May 2006 
submission, the representative wrote that the January 2004 
examination findings are more probative.

Finally, the Board notes that this disability does not 
present such an exceptional picture as to require 
extraschedular consideration by the appropriate VA officials.  
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board cannot make a determination as to an extraschedular 
evaluation in the first instance); cf. Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) (ordinarily, Schedule for Rating 
Disabilities applies unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical).  The veteran has been variously described as 
currently semi-retired and unemployed or as a volunteer music 
director at a church.  According to a December 2003 VA 
progress note, he had previously worked as a draftsman and 
had then started his own company.  The veteran has also 
reported losing about two weeks of work each year in the past 
five years.  However, this is not evidence of any 
hospitalization for the condition, and very significantly, 
the disability has not markedly interfered with his past 
employment. Thus, the disability does not merit referral to 
the appropriate VA officials for extraschedular 
consideration. 

In sum, the Board concludes that an increase in the current 
20 percent rating for the lumbar spine disability is not 
warranted.  As the preponderance of the evidence is against 
the claim, the "benefit of the doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002). 


ORDER

An increased rating for a lumbar spine disability is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


